Title: Abigail Adams to John Adams, 16 July 1780
From: Adams, Abigail
To: Adams, John



My dearest Friend

Sunday Eve’g. july 16 1780


I had just retired to my Chamber and taken up my pen to congratulate you upon the arrival of the Fleet of our Allies at Newport, when I was call’d down to receive the most agreable of presents—Letters from my dearest Friend—one Bearing date March 28 by Mr. Izard and one of May 3d, taken out of the post office, but to what port they arrived first I know not. They could not be those by the Fleet, as in these you make mention of Letters which I have not yet received, nor by the Alliance since Mr. Williams sailed 25 days after the Fleet, and she was then in France. A pitty I think that she should stay there when here we are almost destitute, our Navy has been unfortunate indeed!
Am sorry to find that only a few lines have reached you from me. I have written by way of Spain, Holland and Sweden, but not one single direct conveyance have I had to France since you left me. I determine to open a communication by way of Guardoca. I wish you would make use of the same conveyance.
This with some others will go Direct to you, by the Mars, Capt. Sampson commander, a state vessel. She will return in the Fall, by her should be glad you would order all the Articles I have written for by Mr. Guile, or any other way. So few opportunities offer that my list will contain more articles than I should otherways mention.
What shall I say of our political affairs. Shall I exclaim at measures, now impossible to remedy? No I will hope all from the generous aid of our allies in concert with our own exertions. I am not suddenly elated or depressed. I know America capable of any thing she undertakes with spirit and vigour, “Brave in distress, serene in conquest, drowsy when at rest, is her true characteristick.” Yet I deprecate a failure in our present Efforts. The Efforts are great, and we give this Campaign more than half our property to defend the other. He who tarries from the Feild cannot possibly earn sufficient at Home, to reward him who takes it. Yet should Heaven bless our endeavours and Crown this year with the blessings of peace, no exertion will be thought too great, no price of property too dear.
My whole Soul is absorpt in the Idea. The Honour of my dearest Friend, the welfare and happiness of this wide extended Country, ages yet unborn, depend for their happiness and security, upon the able and skillfull, the Honest and upright Discharge of the important trust committed to him. It would not become me to write the full flow of my Heart upon this occasion. My constant petition for him is, that he may so discharge the trust reposed in him, as to merrit the approveing Eye of Heaven, and Peace, Liberty and Safety crown his latest years in his own Native Land.
The Marchioness at the Abbe Reynald is not the only Lady who joins an Aproveing voice to that of her Country, tho at the expence of her present domestick happiness. It is easier to admire virtue, than to practise it, especially the great virtue of self denial. I find but few sympathizing souls. Why should I look for them? since few have any souls but of the sensitive kind. That nearest Allied to my own they have taken from me, and tell me Honour and Fame are a compensation.

“Fame, wealth or Honour—what are ye to Love?”

But hushd be my pen. Let me cast my Eye upon the Letters before me. What is the example? I follow it in silence.
I have repeated to you in former Letters that I had received all your Letters from Spain, unless you wrote by Capt. Trash, who brought me some articles, but no Letters. In a former Letter I wrote you an account of the death of Sister Adams and that she left a poor Babe only 5 days old—a distressd flock of little ones besides. My Father desires to be rememberd to you, but will I fear never again see you. He declines daily, has a slow fever hanging about him, which wastes his flesh and spirits. These are tender ties, and how far so ever advanced in life, the affectionate child feels loth to part with the Guide of youth, the kind adviser of riper years, yet the pillows must Moulder with time and the fabrick fall to the dust.
Present my complements to Mr. Dana. Tell him I have calld upon his Lady, and we enjoyed an afternoon of sweet communion. I find she would not be averse to takeing a voyage should he be continued abroad. She groans most bitterly, and is Irreconcilable to his absence. I am a mere philosopher to her. I am inured, but not hardned to the painfull portion. Shall I live to see it otherways?
Your Letters are always valuable to me, but more particularly so, when they close with an affectionate assurence of regard, which tho I do not doubt, is never repeated without exciteing the tenderest sentiments—and never omitted without pain to the affectionate Bosom of

Your Portia

